Citation Nr: 0114420	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for asbestosis.  

3.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for hypertension.  A July 1999 rating decision 
denied service connection for asbestosis and peptic ulcer 
disease.  

In February 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The issues involving service connection for asbestosis and 
service connection for peptic ulcer disease are the subjects 
of a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to the issue involving service connection for hypertension.

2.  The veteran's service medical records reveal instances 
where elevated blood pressure readings were recorded.  

3.  The service medical records do not contain a diagnosis of 
hypertension.

4.  The veteran has a current diagnosis of hypertension.

5.  A private medical physician indicates that the veteran's 
hypertension was initially manifested during service, based 
on the blood pressure readings noted in the service medical 
records.  


CONCLUSION OF LAW

Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The new law also imposes a significant duty to 
assist the veteran in his claim and to provide the veteran 
notice of evidence needed to support the claim.  The Board 
finds that remand is not required for the issue involving 
service connection for hypertension, in view of the favorable 
disposition that follows.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it manifests to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

In the present case the veteran claims that he incurred 
hypertension during military service.  The veteran's service 
medical records appear to be complete.  They contain entrance 
and separation examination reports along with treatment 
records which span the veteran's entire period of military 
service.  On entrance examination in March 1966 the veteran's 
blood pressure was 136/88.  An August 1967 treatment record 
notes a blood pressure of "132/98  ?"  This record noted 
that the veteran needed a blood pressure check and laboratory 
testing of his blood.  A February 1968 treatment record noted 
a blood pressure of 140/100.  The impression was "question 
increased blood pressure."  The veteran was sent for a 
"chest film [x-ray] for heart size."  An x-ray report dated 
the same day noted that a chest x-ray was ordered for "heart 
size documentation for blood pressure 140/100."  The chest 
x-ray revealed normal results, with no abnormalities noted by 
the examining radiologist.  In January 1969 a separation 
examination of the veteran was conducted, and his blood 
pressure was 124/64. 

The service medical records show two instances where the 
veteran's blood pressure could be considered elevated.  Blood 
pressure was 132/98 in August 1967 and 140/100 in February 
1968.  There is no diagnosis of hypertension present anywhere 
in the veteran's service medical records.  We also note that 
the veteran has asserted that there are two blood pressure 
readings for February 1968 which show blood pressures of 
140/150 and 140/100.  The veteran submitted written 
statements to this effect and the veteran's representative 
made this assertion before the undersigned member of the 
Board.

In May 1991 a VA examination of the veteran was conducted.  
Recorded blood pressure was:  168/112 sitting; 154/98 
recumbent; 178/108 standing; 178/104 sitting after exercise; 
160/98 2 minutes after exercise.  The veteran reported a 
history of heart disease and that he was on medication for 
hypertension.  

The veteran submitted a written statement which said "I am 
unable to locate [the veteran's]medical records.  However, I 
recall treating him as a patient for hypertension beginning 
in 1969-  [The veteran] is not presently a patient under my 
care at this point."  This statement was signed by an 
illegible signature.  The veteran also submitted a private 
medical examination report dated March 1969.  The veteran's 
blood pressure was noted as 140/94, but the evaluation of his 
cardiovascular symptoms was "normal."  

A November 1998 letter from Dr. Hale, the veteran's private 
physician, indicates that he has treated the veteran since 
1994 for hypertension.  

A March 2001 letter from Dr. Parker, another private 
physician states that "I have been [the veteran's] physician 
for the past ten years.  He has a severe hypertension and 
coronary artery disease.  After reviewing his military medica 
records, his hypertension initially became significant 
medical problem between 1966-1969, while he was on active 
duty."  

The evidence of record reveals that the veteran has a current 
diagnosis of hypertension.  The service medical records 
reveal a few instances where elevated blood pressure readings 
were noted, although diagnosis of hypertension was ever made 
during service.  The veteran's private physician has reviewed 
copies of the veteran's service medical records and his 
opinion is that the veteran's "hypertension initially became 
significant medical problem between 1966-1969, while he was 
on active duty."  As such, the evidence supports a grant of 
service connection for hypertension.   

ORDER

Service connection for hypertension is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With respect to the veteran claim for peptic ulcer disease, 
there is no competent medical evidence of record which shows 
that the veteran has, or has ever had, peptic ulcer disease.  
However, at the February 2001 hearing before the undersigned 
member of the Board, the veteran indicated current treatment 
for this disorder by a private physician.  The RO must 
attempt to obtain these records.  

With respect to the veteran's claim for service connection 
for asbestosis, a VA examination needs to be conducted 
because a nexus opinion needs to be obtained.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Also, the RO needs to obtain complete copies of the veteran's 
SSA records.  The Court has also held that VA must obtain 
Social Security Administration decisions and records which 
have bearing on the veteran's claim.  Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
respiratory disorders / asbestosis and 
peptic ulcer disease.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  Specifically, the RO 
should be requested to provide the 
records of treatment from Dr. Bachman.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities, if any such records 
exist.  

3.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should contact the veteran and 
request that he provide, or provide 
releases for the RO to obtain, all 
information related to any law suits 
and/or actions related to his asbestos 
exposure during his employment at Scott 
Paper Company.  The RO should provide 
notice to the veteran of the provisions 
of 38 C.F.R. § 3.158 (2000) with respect 
to abandoned claims and the impact this 
would have should he fail to cooperate 
with the RO in their attempts to assist 
him in developing his claim by obtaining 
these records.  

5.  Following the above, the veteran 
should be accorded the appropriate VA 
respiratory disorder examination.  The 
report of examination should include a 
detailed account of all manifestations of 
respiratory disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically a chest x-ray and 
pulmonary function tests should be 
conducted.  The examiner is requested to 
review the medical evidence of record in 
the veteran's claims file and provide as 
specific diagnoses of the veteran's 
current respiratory disorders as possible.

	After review of the evidence of record, 
the examiner is also requested to offer an 
opinion, if possible, as to the etiology 
of any asbestos-related lung disabilities 
found to be present.  Specifically, was 
the veteran's current asbestosis caused by 
being a mechanic in the Army from 1966 to 
1969, or was it caused by several decades 
of exposure while working at the Scott 
Paper Company?  The opinion should be 
expressed in terms of whether it is 
"likely," "unlikely," or "as likely as 
not" that any asbestos-related lung 
disability found by the examiner developed 
during service from 1966 to 1969 rather 
than from any other period, including the 
veteran's activities during his employment 
subsequent to service.

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran should be accorded the 
appropriate VA examination to rate the 
digestive disorders / peptic ulcers.  The 
report of examination should include a 
detailed account of all manifestations of 
these disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, the examining 
physician should indicate if there is any 
current medical evidence of any peptic 
ulcer disease besides the history provided 
solely by the veteran.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

 



